Citation Nr: 1235068	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-21 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of a stress fracture to the right femoral neck, with screw fixation.  

2. Entitlement to an initial rating in excess of 10 percent for a low back disability.

3. Entitlement to an initial rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April to October 2004.

This matter is on appeal from decisions in June 2005 and January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was remanded but the Board in July 2010 for further development, and is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board determines that an additional remand is necessary in order to properly adjudicate these claims.  In July 2010, the issues on appeal were remanded by the Board in order to obtain the Veteran's private treatment records and to afford her VA examinations to ascertain the current extent of her service-connected disabilities.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand. Stegall v. West, 11 Vet. App. 268 (1998).  In this case, there has not been substantial compliance with the instructions contained in the July 2010 remand.  

As an initial matter, there is some doubt that the claims file is complete.  For example, the claims file contains no service treatment records, with the exception of the results of her Physical Evaluation Board (PEB) summary from April 2007.  An e-mail from February 2005 indicates that they were requested.  There is no indication that they were ever located, although the RO's June 2005 rating decision indicates that service treatment records from April to October 2004 were reviewed.  
While the claims on appeal are increased rating claims, the service treatment records may nevertheless provide probative information.  See Moore v. Shinseki, 555 F.3d 1369 (2009) (holding that records from other than a relevant period on appeal must nevertheless be considered, as 38 C.F.R. § 4.1 requires that "a veteran's disability must be evaluated in light of its whole recorded history").

Next, the January 2012 supplemental statement of the case (SSOC) indicates that the Veteran was provided with a duty to assist letter in August 2010, although this letter is not in the claims file.  In any event, the Veteran sent a letter to the RO that same month authorizing the RO to acquire records from Dr. P.Y., a chiropractor, in Titusville, Florida, and from Dr. G.B. in Jupiter, Florida.  The duty to assist requires VA to make "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them. 38 U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  

Here, it does not appear that any action has been taken to acquire these records.  While a records request was sent to Dr. G.B. in June 2006, but there is no indication that any response was ever received.  Therefore, additional steps must be taken in the attempt to acquire these records.   

Finally, although the Veteran was provided with VA examinations directed toward her service-connected disabilities, the Board specifically instructed in July 2010 that her claims folder "must be made available" to the examining physician, and the VA examiner "must state" in the examination report that the claims file was reviewed.  In the August 2010 VA examination, the examiner reported that the claims file was not available for review.  Therefore, the examiner must have the opportunity to review the claims file, and provide any additional observations, if necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to acquire all treatment records from the VA Medical Center in West Palm Beach, Florida, for the period since August 2010.  

The RO shall also attempt to obtain the private treatment records from the offices of Dr. P.Y. in Titusville, Florida, and Dr. G.B. in Jupiter, Florida.  If updated authorizations are required from the Veteran, such authorizations should be requested. 

If the Veteran has received any additional private treatment for any of the disorders on appeal, and the records of such treatment have not been associated in the claims file, the RO should attempt to acquire these records after obtaining the Veteran's authorization.  

All reasonable steps shall be taken in attempting to acquire these records.  If repeated attempts are unsuccessful, and further attempts to acquire these records would be futile, a formal notation of unavailability should be entered in the claims file.  

2.  Acquire the Veteran's service treatment records and incorporate them in the claims file.  If no additional records are obtained, the RO should make a formal determination that no additional service treatment records are available.  

3.  Schedule the Veteran for a new VA examination in order to determine the current nature and severity of her service-connected right femur, low back and right knee disabilities.  The claims folder must be made available to the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should describe all symptomatology related to the Veteran's service-connected disabilities, to specifically include the following:
a. Right Femur: range of motion of the hip joint in terms of flexion, extension, abduction and rotation, as well as any malunion or nonunion of the healed femur fracture.
b. Low Back: range of motion in all directions as well as severity and frequency of incapacitating episodes.  Any neurological residuals should also be noted.  
c. Right Knee: Range of motion in flexion and extension, as well as the degree of instability (if any) and the condition of the semilunar cartilage.  

Range of motion testing must include the degree in motion at which pain begins.  The examiner should also describe any functional loss in these joints due to pain or weakness, and document all objective evidence of those symptoms.  The degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use should also be indicated, if possible. 

4.  Thereafter, readjudicate the issues on appeal with consideration of all evidence of record, and particularly the evidence obtained pursuant to this remand.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate SSOC and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


